DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to utilizing of machine-learning attribution models to generate accurate attribution for a touchpoint. 
Claims 1-19 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 14, 16 and 17 recite storing vehicle movement history information and terminal movement history information, comparing the stored information, specifying a mobile terminal on board of a vehicle. 
Claim 18, recite obtaining vehicle movement history information, and terminal movement history information, assuming one of the mobile terminal is on one of plurality of 
The limitation of storing, comparing and specifying covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a processor, nothing in the claim element precludes the step from practically being commercial or legal interaction, including agreements in the form of contracts, legal obligations; advertising etc. i.e. specifying the mobile user for transmitting an advertisement. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two: (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for storing information. The claims as a whole merely describe how to determine if a terminal (a wireless device) is on board of a vehicle based on comparing the data collected form the wireless device and the vehicle information system. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining, storing and comparing data for making a determination), such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim 
Step 2B:
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing and comparing or processing data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0003]-[0004]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-13, 15 and 19 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-13, 15 and 19, are patent ineligible. Hence, claims 1-19 are not patent eligible.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The independent claims 1, 14, 16-18, recite:
specify one user of one of the plurality of the mobile terminals who is on board a vehicle of the plurality of vehicles when the position information and clock time information of the vehicle and the position information and clock time information of the one of the plurality of the mobile terminals are identical.
Claim 2 recite:
select out one or more vehicles boarded by the user … and specify the vehicle as the possibility of being boarded. Clarification is required. 
It is unclear if the mobile terminal is specified as one who is on board or whether the mobile terminal is on board of the vehicle when the information are identical. According to the specification, after the information of the terminal and the vehicle are compare and determined to be identical then the terminal is assumed to be on board of the vehicle. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (US 2008/0054072 A1) and further in view of Yanagihara et al. (US 2017/0200374 A1). Tauchi et al. (US 2010/0030419 A1)

Katragadda teaches a processing apparatus programed configured to (see [fig. 1);
stores vehicle movement history information concerning vehicle movement histories of the vehicles, each of the vehicle movement histories including position information and clock time information on each of the vehicles information and clock time information of each of the plurality of vehicles, wherein each of the vehicles comprises a global positioning system (GPS), the position information is obtained from the GPS (see fig. 2, [0057]-[0060]); 
stores terminal (mobile terminal) movement history information concerning terminal movement histories of the mobile terminals, each of the terminal movement histories including position information and clock time information of each of the plurality of mobile terminals (see [0073]-[0076] and
compare the stored vehicle movement history information with the stored terminal movement history information (see [0077]-[0080]); and 
specify one user of one of the plurality of the mobile terminals who is on board (possibility of being on board based on the comparison) a vehicle of the plurality of vehicles when the position information and clock time information of the vehicle and the position information and clock time information of the one of the plurality of the mobile terminals are identical (see [0077]-[0082]). Katragadda failed to teach the vehicles comprising of an accessory power supply (ACC) switch, storing information concerning start-up or stop, where the information concerning start-up or stop is obtained from a signal concerning an ON/OFF state of the ACC switch from the ACC switch. 
Tauchi teaches vehicle comprising of GPS and accessory power supply (ACC) switch for obtaining signals concerning an ON/OFF state (navigation apparatus unit including position detection section (GPS receiver)   positional information and ACC for information concerning the start-up or stop) (see [0025], [0026], [0038], [0067], [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yanagihara’s accessory power supply unit in Tauchi’s navigation apparatus in order to log the travel history for determining whether the vehicle is traveling or not using the ON/OFF status or mode of the vehicle. 
Claim 2:
 Katragadda teaches apparatus configured to select out one or more vehicles boarded (possible on being boarded) by the user of each of the mobile terminals, from among the vehicles, based on the vehicle movement history information stored in the vehicle movement history information storage unit, and the terminal movement history information stored in the terminal movement history information storage unit, 
specify the one or more vehicles having the possibility of being boarded by the user of each of the mobile terminals, from the one or more vehicles boarded by the user of each of the mobile terminals (the vehicle location and the mobile location are compared to identify the vehicle and the driver from the location of the mobile terminal) (see [0077]-[0082]).
Claim 4:
Katragadda teaches wherein the process specifies one or more vehicles having a boarding frequency (possibility of being boarded) that is equal to or higher than a predetermined value, out of the selected one or more vehicles boarded by the user of each of the mobile terminals as the one or more vehicles having the possibility of being boarded by the user of each of the mobile terminals (see [0032]-[0034]).
Claim 5:    

determine whether the user of the mobile terminal is on board one of the one or more vehicles in association with the mobile terminal or the user, based on current position information of the mobile terminal, and current position information of the one vehicle (see [0076]-[0079]).
Claims 6, 7:
Katragadda teaches determine a degree of connection between the users of the mobile terminals, based on the specified one or more vehicles having the possibility of being boarded by the user of each of the mobile terminals; according to a boarding frequency of each of the two or more users on the same vehicle (identifying users of the mobile terminals based on the location of each terminal whether the users are on the same vehicle or moving together (see [0005]-[0008], [0077]-[0083]). 
Claim 15:
Katragadda teaches processor provided in each of the mobile terminals, and determines whether the user of the mobile terminal is traveling by the vehicle as a moving means; wherein a the processor transmit the terminal movement history information of the mobile terminal at a first time when the moving means determining unit determines that the user of the mobile terminal is traveling by vehicle as the moving means, to the server, in a manner that enables the server to distinguish the terminal movement history information at the first time from the terminal movement history information of the mobile terminal at a second time when the moving determines that the user of the mobile terminal is not traveling by vehicle as the moving means identifying users of the mobile terminals based on the location of each terminal whether the users are on the same vehicle or moving together passengers aboard a train may carry wireless devices adapted to periodically broadcast its presence,…whether GPS location AFLT location data may be transmitted)  (see [0040]-[0041]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katragadda in view of Tauchi and further in view of  Newberg et al. (US 2015/0254720 A1.
Claim 3:
Katragadda teaches wherein the processor selects out a given vehicle as the one or more vehicles boarded by the user of one of the mobile terminals, when the terminal movement history information of the one mobile terminal indicates that, on the movement route from the departure point to the destination stored in the vehicle movement history information of the given vehicle (see [0030]-[0033]), 
Katragadda failed to teach the one mobile terminal stayed at around the departure point and the destination, in time slots in which the given vehicle was parked at the departure point and the destination. Newberg teaches receiving mobile terminal location and the vehicle location information including stop location, arrival and destination of the vehicle and the location of the .  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda in view of Tauchi and further in view of Izdepski et al. (US 8,180371 A1).
Claims 8, 10.     
Katragadda does not explicitly teach specify users of the mobile terminals who viewed an advertisement, from among the users of the mobile terminals; and determine whether each of the specified users who viewed the advertisement actually visited a physical shop at which goods or services as a subject of the advertisement are sold or provided, after viewing the advertisement, based on the terminal movement history information of the mobile terminal of the each user, and the vehicle movement history information of the one or more vehicles having the possibility of being boarded by the user (based on the delivery history of the advertisement). Izdepski teaches providing advertisement to mobile users based on the location information and determining if the user subsequently visited a physical shop (see fig. 2, col. 7 line 58 to col. 8 line 60). It would 
Claim 9:
Izdepski teaches wherein, when the processor determines, based on the terminal movement history information of the mobile terminal of a first user who viewed the advertisement, and the vehicle movement history information of the specified one or more vehicles having the possibility of being boarded by the first user that the first user of the mobile terminal got on board one of the one or more vehicles and visited the physical shop, the processor determines, based on the terminal movement history information of a second user having a possibility of boarding the specified one vehicle whether the second user was on board the one vehicle when the first user visited the physical shop. Katragadda teaches determining vehicle movement and mobile device movement and based on the movement of both the vehicle and mobile device determining users of the mobile devices boarding one of the vehicle and Izdepski teaches determining user locations based on the movement or location of the mobile device. Therefore, based on the determination of each mobile device’s location it is determined whether the user is in the vehicle or at the store. 
Claim 11:
Izdepski teaches wherein processor determines that one of the specified users of the mobile terminals who viewed the advertisement delivered via the Internet, based on an Internet browsing history of each of the mobile terminals, or specifies the users of the mobile terminals who viewed the advertisement installed around a road, based on the terminal movement .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katragadda in view of Tauchi further in view of Izdepski and further in view of Nogawa et al. (US 9,702,720 B2). 
Claim 12:
Nogawa teaches determining that the vehicle boarded was parked within a range of a parking space of the physical shop, or determining that the vehicle boarded by the one user steered away from a road at around a gateway of the parking space of the physical shop, determining that the vehicle boarded by the one user returned onto a road from an outside of the road, at around the gateway of the parking space of the physical shop (see fig. 2, col. 9 line 41 to 10 line 20,  col. 11 line 47 to col. 12 line 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Nogawa’s navigation server in Katragadda’s vehicle boarding unit in order to determine the effectiveness of an advertisement based on the navigation of the vehicle to the advertiser’s location. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Katragadda in view of Tauchi and further in view of Roumeliotis et al. (US 2011/0320259 A1). 
Claim 13:
Roumeliotis teaches an advertisement viewing user specifying unit that specifies users of the mobile terminals who viewed an advertisement installed around a road, a track record specifying unit that determines whether each of the users who viewed the advertisement actually 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688